PER CURIAM: *
Cristobal Moreno Orozco, proceeding pro se, filed a 42 U.S.C. § 1983 complaint challenging his 2000 Brazoria County, Texas, guilty plea conviction for aggravated kidnapping, for which he was sentenced to 15 years in prison. The district court dismissed Orozcos’s claims as barred by Heck *264v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). On appeal, Orozco does not address Heck. Although pro se briefs are liberally construed, even pro se litigants must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Because Orozco has not identified any error in the district court’s analysis and determinations, he has abandoned them. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F,2d 744, 748 (5th Cir. 1987). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R, 47,5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set'forth in 5th Cir. R. 47.5.4.